THOMAS, J.
Section 33 of the act commonly known as the Fuller Bill (Acts Sp. Sess. 1909, p. 94) provides: “That any person who shall act as agent or assisting friend of the seller or buyer in procuring an unlawful sale of any prohibited liquors and beverages shall be punished as if he had sold said prohibited liquors and beverages, and conviction shall be had of such agent or assisting friend upon indictment, affidavit, or complaint against him for selling prohibited liquors and beverages contrary to law.”
A similar statute is found in section 7363 of the Code of 1907, which has been several times construed by our Supreme Court.—Vernon v. State, 161 Ala. 83, 50 South. 57; Rayfield v. State, 167 Ala. 94, 52 South. 833; Miller v. State, 168 Ala. 100, 53 South. 278; Cain v. State, 170 Ala. 34, 54 South. 514. The cases of Morgan v. State, 81 Ala. 72, 1 South. 472, and Campbell v. State, 79 Ala. 271, cited in appellant’s brief, were decided before the mentioned statutes were enacted.
The state introduced but one witness, one Crabtree, who testified, in substance, that he was a deputy sheriff employed or appointed to apprehend violators of the liquor laws, and that on the occasion in question he went into the barber shop where defendant worked and told defendant he wanted half a pint of liquor, and requested defendant to get it for him, giving him the money with which to do so, and that subsequently the defendant brought him the half pint of liquor. The defendant requested the general affirmative charge, and insists here that he was entitled to it for two reasons, if we properly interpret his brief, to' wit:
*299(1) Because, be says, tbe law does not authorize a conviction of .this offense upon the uncorroborated evidence of an accomplice, which, it is contended, the witness was.
(2) Because it appears from the uncontradicted testimony of the witness that he procured the commission by defendant of the unlawful act charged and testified to.
Answering the first contention, we may say that, even assuming that the witness was an accomplice in the crime, the crime is merely a misdemeanor, and not a felony; consequently, there is nothing in the law to prohibit the jury from convicting in this case upon the uncorroborated evidence, of an accomplice, if they believe that evidence beyond a reasonable doubt, as the rule against permitting convictions upon the uncorroborated evidence of an accomplice applies only to cases of felony. — Code, § 7897.
As to the second contention, we may say that we know of no rule of law, and are cited to none, which exempts, a defendant in this kind of case from the consequences of his crime simply because another may have induced him to commit it, when that inducement does not amout to duress. Of course, in cases of larceny and the like, there can be no crime where the owner of the property taken consents to its taking or it is done by his procurement for ulterior purposes (18 Am. & Eng. Ency. Law [2d Ed.] 471) ; but the principle upon which that doctrine is rested has no application to the character of crime here involved, which is not one against property rights.
The court likewise committed no error in declining to permit defendant to show by his witness Bradford thai the state’s witness Crabtree had visited her apartments and endeavored to induce violations of the federal stat*300ute known as the Mann White Slave Act. The bad character of a witness cannot be established by. proof of particular acts. — 1 Mayf. Dig. 161, § 11.
We find no- error in the record, and the judgment of conviction is affirmed.